BROCK, Judge.
Defendant assigns as error “[t]hat the Court erred in failing to declare and explain the law arising on the evidence given in the case.” Defendant argues that in so failing the Court violated G.S. 1-180.
Listed in 1 Strong, N. C. Index 2d, Appeal and Error, § 31, p. 166, note 35, are numerous cases which hold that this type of assignment of error is a broadside exception and will not be considered. The reason for the refusal by the appellate court to consider such a broadside exception to the charge is clear and fair. In order to do so, the appellate court would be cast in the role of advocate for the appellant, sifting through the charge looking for some error. This would destroy the impartiality which is necessary for the proper functioning of the judiciary.
Nevertheless, we have reviewed the record proper and the evidence. In our opinion defendant had a fair trial, free from *220prejudicial error. The evidence presented by the State and by the defendant has been evaluated by a jury, who found under appropriate rules that defendant was guilty as charged.
No error.
Chief Judge Mallard and Judge Campbell concur.